Case: 3:16-cr-00160-TMR-MRM Doc #: 85 Filed: 05/18/20 Page: 1 of 6 PAGEID #: 567




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                                    Plaintiff,                 :        Case No. 3:16-cr-160


                                                                        District Judge Thomas M. Rose
         -   vs    -                                                    Magistrate Judge Michael R. Merz

ELSTARHEEM MURRAY,

                                    Defendant.                 :



    REPORT AND RECOMMENDATIONS ON MOTION FOR RECUSAL


         This case is before the Court on Motion of Defendant Murray To Recuse District Judge

Thomas M. Rose from involvement with Defendant’s intended Motion to Vacate under 28 U.S.C.

§ 2255 (ECF No. 84).

         Although Defendant has not yet filed a motion to vacate, he has announced his intention to

do so (See ECF No. 81). When he does, his motion will be referred to Judge Rose under Rule 4

of the Rules Governing § 2255 Motions because he is “the judge who conducted the trial 1 and

imposed sentence.”

         Defendant grounds his Motion to Recuse on Judge Rose’s admission of evidence during

the motion to suppress hearing. In his opinion, the evidence relied on by the arresting officers




1
 There was no trial in this case because Defendant pleaded guilty, but Judge Rose would have held the trial if it had
occurred and he is the judge who imposed sentence.

                                                          1
Case: 3:16-cr-00160-TMR-MRM Doc #: 85 Filed: 05/18/20 Page: 2 of 6 PAGEID #: 568




shows they engaged in a pretextual traffic stop consistent with racial profiling and harassment.

Defendant asserts:

               Afican [sic] Americam [sic] Male United States Citizens should be
               protected by the same United States Constitution as everybody else
               that expects those rights. Judge Thomas M. Rose should enforce
               those rights as a matter Integrity and Justice.

(ECF No. 84, PageID 563.) Defendant implies that in deciding the motion to suppress Judge Rose

did not properly protect his rights and in particular heard evidence that was improperly admitted.

       Defendant’s counsel never objected during the motion to suppress hearing or in the

Memorandum in Support of the Motion to Suppress that any of the evidence the Court heard was

inadmissible. Rather, the objection made in the Memorandum was that the observations made by

the officers were insufficient to justify the investigative detention that followed.

       After Judge Rose denied the Motion to Suppress in an extended opinion discussing all the

evidence, Defendant entered into a Plea Agreement with the United States in which he agreed to

plead guilty to Counts 1 and 2 of the Indictment (ECF No. 42, PageID 280). In it he expressly

reserved his right to appeal the Court’s decision of his Motion to Suppress. Id. at PageID 283, ¶

9. The Sixth Circuit affirmed, noting particularly that Defendant fled from the second traffic stop.

United States v. Murray, 769 Fed. Appx. 273 (6th Cir. Apr. 25, 2019), cert. denied, Murray v.

United States, 140 S. Ct. 201 (2019). At no point in the appellate proceedings did Defendant

suggest that Judge Rose’s decision on the motion to suppress was tainted with racial bias.

       Defendant’s Motion to Recuse is made under 28 U.S.C. § 455(a) which provides “Any

justice, judge, or magistrate judge of the United States shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned.” The standard applied in evaluating

recusal motions is an objective one. "[W]hat matters is not the reality of bias or prejudice, but its

appearance." Liteky v. United States, 510 U.S. 540, 548 (1994). A federal judicial officer must

                                                  2
Case: 3:16-cr-00160-TMR-MRM Doc #: 85 Filed: 05/18/20 Page: 3 of 6 PAGEID #: 569




recuse himself or herself where "a reasonable person with knowledge of all the facts would

conclude that the judge's impartiality might reasonably be questioned. This standard is not based

'on the subjective view of a party,'" no matter how strongly that subjective view is held. United

States v. Nelson, 922 F.2d 311, 319 (6th Cir. 1990), cert. denied 499 U.S. 981 (1991); Hughes v.

United States, 899 F.2d 1495, 1501 (6th Cir. 1990); Wheeler v. Southland Corp., 875 F.2d 1246,

1251 (6th Cir. 1989); Browning v. Foltz, 837 F.2d 276, 279 (6th Cir. 1988).

       § 455(a) requires disqualification in any proceeding in which a judge’s impartiality might

reasonably be questioned. “This statute embodies the principle that ‘to perform its high function

in the best way justice must satisfy the appearance of justice.’” Ligon v. City of New York (In re

Reassignment of Cases), 736 F.3d 119, 123 (2nd Cir. 2013), vacated on other grounds 743 F.3d

362 (2nd Cir. 2014), quoting In re Murchison, 349 U.S. 133, 136 (1955).

               Section 455(a) asks whether a reasonable person perceives a
               significant risk that the judge will resolve the case on a basis other
               than the merits. This is an objective inquiry. A reasonable observer
               is unconcerned with trivial risks, which are endemic. If they were
               enough to require disqualification we would have a system of pre-
               emptory strikes and judge-shopping, which itself would imperil the
               perceived ability of the judicial system to decide cases without
               regard to persons. ... There are not enough political eunuchs on the
               federal bench to resolve all cases with political implications;
               anyway it would be weird to assign all political cases to the naifs
               while concentrating antitrust and securities cases in the hands of
               political sophisticates. ... Tenure of office, coupled with the resolve
               that comes naturally to those with independent standing in the
               community have led a 'political' judiciary in the United States to be
               more assertive in securing legal rights against the political branches
               than is the politically neutral, civil service judiciary in continental
               Europe.

In re Mason, 916 F.2d 384, 385-87 (7th Cir. 1990)(Easterbrook, J.)




                                                 3
Case: 3:16-cr-00160-TMR-MRM Doc #: 85 Filed: 05/18/20 Page: 4 of 6 PAGEID #: 570




       A disqualifying prejudice or bias must ordinarily be personal or extrajudicial. United

States v. Sammons, 918 F.2d 592, 598 (6th Cir. 1990); Wheeler v. Southland Corp., 875 F.2d 1246,

1250 (6th Cir. 1989). That is, it "must stem from an extrajudicial source and result in an opinion

on the merits on some basis other than what the judge learned from his participation in the case."

United States v. Grinnell Corp., 384 U.S. 563, 583 (1966); see also Youn v. Track, Inc., 324 F.3d

409, 423 (6th Cir. 2003), citing Grinnell, supra; Bradley v. Milliken, 620 F.2d 1143, 1157 (6th Cir.

1980), citing Grinnell, supra; Woodruff v. Tomlin, 593 F.2d 33, 44 (6th Cir. 1979) (citation

omitted). The Supreme Court has written:

               The fact that an opinion held by a judge derives from a source
               outside judicial proceedings is not a necessary condition for ’bias
               and prejudice’ recusal, since predispositions developed during the
               course of a trial will sometimes (albeit rarely) suffice. Nor is it a
               sufficient condition for ‘bias and prejudice’ recusal, since some
               opinions acquired outside the context of judicial proceedings (for
               example, the judge’s view of the law acquired in scholarly reading)
               will not suffice. ... [J]udicial rulings alone almost never constitute
               valid basis for a bias or partiality motion. See United States v.
               Grinnell Corp., 384 U.S. 563, 583, 86 S. Ct. 1698, 16 L. Ed. 2d 778
               (1966). ... Second, opinions formed by the judge on the basis of facts
               introduced or events occurring in the course of the current
               proceedings, or of prior proceedings, do not constitute a basis for a
               bias or partiality motion unless they display a deep-seated favoritism
               or antagonism that would make fair judgment impossible.”

Liteky v. United States, 510 U.S. 540, 554-55 (1994); see also Alley v. Bell, 307 F.3d 380, 388 (6th

Cir. 2002)(quoting the deep-seated favoritism or antagonism standard). The Liteky Court went on

to hold:

               Not establishing bias or partiality, however, are expressions of
               impatience, dissatisfaction, annoyance, and even anger, that are
               within the bounds of what imperfect men and women, even after
               having been confirmed as federal judges, sometimes display. A
               judge’s ordinary efforts at courtroom administration — even a stern
               and short-tempered judge’s ordinary efforts at courtroom
               administration — remain immune.



                                                 4
Case: 3:16-cr-00160-TMR-MRM Doc #: 85 Filed: 05/18/20 Page: 5 of 6 PAGEID #: 571




510 U.S. at 555. Since the decision in Liteky, supra, “federal courts have been uniform in holding

that § 455(a) cannot be satisfied without proof of extrajudicial bias, except in the most egregious

cases.” Flamm, Judicial Disqualification 2d § 25.99, citing In re Antar, 71 F.3d 97 (3rd Cir. 1995),

overruled on other grounds Smith v. Berg, 247 F.3d 532, 534 (3rd Cir. 2001).

       The Ohio Supreme court has held a judge is not disqualified from presiding over post-

conviction matters by the fact that he presided at trial. In re: Disqualification of Schweikert, 110

Ohio St. 3d 1209 (2005). The same standard is plainly applicable to federal judges by the fact that

Congress and the Supreme Court have provided that § 2255 motions be assigned to the judge hwo

conducted the trial.



Conclusion



       Defendant Murray has not shown cause of recusal under 28 U.S.C. § 455(a). His Motion

to Recuse should therefore be denied.



May 17, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to


                                                 5
Case: 3:16-cr-00160-TMR-MRM Doc #: 85 Filed: 05/18/20 Page: 6 of 6 PAGEID #: 572




another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                6
